Exhibit 10.12

EXECUTION VERSION

AMENDMENT AND WAIVER NO. 1 TO CREDIT AGREEMENT, dated as of March 8, 2019 (this
“Agreement”), is made and entered into by and among AAC Holdings, Inc., a Nevada
corporation (the “Borrower”), the other Loan Parties, the Lenders party hereto
constituting the Required Lenders and Credit Suisse AG (“Credit Suisse”), as
Administrative Agent and Collateral Agent under the Credit Agreement (as defined
below).

RECITALS

WHEREAS, reference is made to the Credit Agreement, dated as of June 30, 2017
(as amended by the Incremental Loan Assumption Agreement, dated as of
September 25, 2017, and the Incremental Loan Assumption Agreement, dated as of
March 1, 2018, and as further amended, restated, supplemented or otherwise
modified prior to the date of this Agreement, the “Credit Agreement”), by and
among the Borrower, the lenders party thereto and Credit Suisse, as
Administrative Agent and Collateral Agent;

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and in the Credit Agreement and pursuant to and in accordance with Section 9.08
of the Credit Agreement, the Borrower has requested that the Lenders party
hereto constituting the Required Lenders hereby agree to make the amendments to
the Credit Agreement set forth in this Agreement;

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and in the Credit Agreement and pursuant to and in accordance with Section 9.08
of the Credit Agreement, the Borrower has requested that the Required Lenders
agree to waive a Default and an Event of Default that would occur under
Section 6.10 of the Credit Agreement solely for the fiscal quarter of the
Borrower ending on December 31, 2018 (the “Potential Default”);

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and in the Credit Agreement and pursuant to and in accordance with Section 9.08
of the Credit Agreement, the Lenders party hereto constituting the Required
Lenders are willing to agree to make the amendments to the Credit Agreement set
forth in this Agreement and to waive the Potential Default and to permit the
incurrence of the Priming Senior Secured Term Loan Facility; and

WHEREAS, the Required Lenders have authorized, directed and instructed the
Administrative Agent to execute and deliver this Agreement, the Intercreditor
Agreement (as defined below) and the Amendment No. 2 to Guarantee and Collateral
Agreement (as defined below).

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined in this Agreement shall have the meanings assigned to such terms in the
Credit Agreement. This Agreement is a “Loan Document”.

SECTION 2. Amendments. On the Effective Date (as defined below), on the terms
and subject to the conditions set forth in this Agreement and in the Credit
Agreement and pursuant to and in accordance with Section 9.08 of the Credit
Agreement, the parties hereto hereby agree that (i) the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto, (ii) the Schedules to the Credit Agreement are
hereby amended and restated in their entirety as set forth on Annex II hereto
and (iii) the Exhibits to the Credit Agreement are hereby amended and restated
in their entirety as set forth on Annex III hereto.



--------------------------------------------------------------------------------

SECTION 3. Conditions Precedent to Effectiveness. This Agreement shall become
effective solely upon the satisfaction of the following conditions precedent
(upon satisfaction of such conditions, such date being referred to in this
Agreement as the “Effective Date”):

(a) The Administrative Agent shall have received a counterpart signature page of
this Agreement duly executed by each of the Loan Parties and the Lenders party
hereto constituting the Required Lenders.

(b) The Borrower shall have (i) paid an amendment fee to the Administrative
Agent, for the account of each undersigned Lender who has executed and delivered
its signature page to this Amendment on March 8, 2019, in an amount in cash
equal to 1.00% of such Lender’s Loans and Commitments on the Effective Date and
(ii) reimbursed or paid all costs, expenses, fees and other amounts incurred by
the Administrative Agent, the Arrangers and the Lenders in connection with this
Agreement, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable costs, expenses, fees,
charges and disbursements of counsel) required to be reimbursed or paid by any
Loan Party under any Loan Document.

(c) The representations and warranties set forth in Section 4 of this Agreement
shall be true and correct in all material respects on and as of the Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date and except that such materiality qualifier shall not be
applicable to any representation and warranty that is already qualified by
materiality.

(d) The Administrative Agent and the Lenders party hereto shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act (including, for the avoidance
of doubt, a certification regarding beneficial ownership as required by 31
C.F.R. § 1010.230).

(e) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Arrangers and the Lenders party hereto, a written opinion
from each of (i) Cozen O’Connor, California, Delaware, Massachusetts, New York
and Texas counsel for the Borrower, and (ii) Ballard Spahr LLP, Nevada counsel
to the Loan Parties, in each case, (A) dated as of the Effective Date,
(B) addressed to the Administrative Agent, the Collateral Agent, the Arrangers
and the Lenders party hereto, and (C) covering such matters relating to this
Agreement and the other Loan Documents as the Administrative Agent shall
reasonably request, and the Borrower hereby requests such counsel to deliver
such opinions.

(f) The Administrative Agent shall have received (i) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of the state of its organization; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated as of the Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Effective Date and at all times since a
date prior to the date of the resolutions described in clause (B) below (or in
the alternative, a certification by such Loan Party as to no changes to the
by-laws since the date of the last secretary’s certificate delivered to the
Administrative Agent), (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors of such Loan Party
authorizing the execution, delivery and

 

2



performance of this Agreement to which such Person is a party and, in the case
of the Borrower, the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
attached thereto is a copy of the certificate or articles of incorporation,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State of the state of its organization (or in the
alternative, a certification by such Loan Party as to no changes to the
certificate or articles of incorporation since the date of the last secretary’s
certificate delivered to the Administrative Agent), and (D) as to the incumbency
and specimen signature of each officer executing this Agreement, any other Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; (iv) such other documents as the
Administrative Agent may reasonably request, including customary lien and
judgment searches with respect to each Loan Party (including the Company) and
customary evidence of insurance coverage and customary lender’s loss payable
endorsements as to casualty and business interruption insurance.

--------------------------------------------------------------------------------

(g) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date and except that such materiality
qualifier shall not be applicable to any representation and warranty that is
already qualified by materiality.

(h) At the time of and immediately after giving effect to the consummation of
the transactions to be effected on the Effective Date, no Default or Event of
Default shall have occurred and be continuing or be continuing.

(i) The Administrative Agent shall have received a certificate, dated as of the
Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in clauses (c), (g) and
(h) of this Section 3.

(j) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that the Borrower and its Subsidiaries,
on a consolidated basis after giving effect to this Agreement, are Solvent.

(k) The Administrative Agent shall have received an intercreditor agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, duly executed by Credit Suisse, as Senior Lien Representative
(as defined therein), the Administrative Agent, as Junior Lien Representative
(as defined therein), and each of the Loan Parties (the “Intercreditor
Agreement”).

(l) Substantially concurrently with the effectiveness of the Amendment, the
Priming Senior Secured Term Loan Facility shall have been funded in accordance
with the terms and conditions of the Priming Senior Secured Term Loan Credit
Agreement.

(m) The Administrative Agent and the Lenders shall have received from the Loan
Parties an initial 13-week budget that is in form and substance reasonably
satisfactory to the Required Lenders (it being understood and agreed that the
budget attached hereto as Annex IV is reasonably satisfactory to the Required
Lenders) (the “Initial Budget”).

 

3



(n) The Administrative Agent shall have received an executed Amendment No. 2 to
Guarantee and Collateral Agreement, dated as of the date hereof (the “Amendment
No. 2 to Guarantee and Collateral Agreement”), by and among the Borrower, the
other Grantors and the Administrative Agent, amending that certain Guarantee and
Collateral Agreement, dated as of June 30, 2017 (as amended by the Assumption
Agreement, dated as of March 1, 2018, and Amendment No. 1 to Guarantee and
Collateral Agreement, dated as of March 30, 2018, and as further amended,
restated, supplemented or otherwise modified prior to the date of this
Amendment, the “Guarantee and Collateral Agreement”), by and among the Borrower
and certain Subsidiaries of the Borrower, in favor of Credit Suisse, as
Collateral Agent for the Secured Parties in connection with the Credit
Agreement.

SECTION 4. Representations and Warranties. In order to induce the Lenders party
hereto to enter into this Agreement, each Loan Party represents and warrants to
the Lenders party hereto, as of the Effective Date, that both before and after
giving effect to this Agreement, the following statements are true and correct
in all material respects:

(a) Power and Authority. The Borrower and each of the Subsidiaries has the power
and authority to execute, deliver and perform its obligations under this
Agreement, the Credit Agreement and the other Loan Documents.

(b) Authorization. The Agreement (a) has been duly authorized by all requisite
corporate and, if required, stockholder action and (b) shall not (i) violate (A)
any provision of (x) any material law, statute, rule or regulation, or (y) the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary, (B) any material order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which the Borrower or any Subsidiary is a party or by which any of
them or any of their property is or may be bound (in each case which is material
to the conduct of their business), (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of

--------------------------------------------------------------------------------

time or both) a default under, or give rise to any right to accelerate or to
require the prepayment, repurchase or redemption of any obligation under any
such indenture, agreement or other instrument, in the case of this clause
(ii) as could reasonably be expected to result in a Material Adverse Effect or
(iii) result in the creation or imposition of any Lien upon or with respect to
any material property or assets now owned or hereafter acquired, created,
developed or invented by the Borrower or any Subsidiary (other than any Lien
created hereunder or under the Security Documents).

(c) Enforceability. This Agreement has been duly executed and delivered by each
of the Loan Parties party thereto and constitutes a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(d) Governmental Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or shall be
required in connection with this Agreement, except for such actions, consents or
approvals (a) as have been made or obtained and are in full force and effect or
(b) the failure to obtain could not reasonably be expected to result in a
Material Adverse Effect.

(e) Absence of Default. At the time of and immediately after giving effect to
the consummation of the transactions to be effected on the Effective Date, no
Default or Event of Default has occurred and is continuing or would result from
this Agreement.

 

4



(f) Copies of Loan Documents. The Loan Parties have provided the Lenders party
hereto with true, accurate and complete copies of the Credit Agreement and all
other material Loan Documents together with all material amendments, consents,
waivers and any other modifications thereto and all such Loan Documents are in
full force and effect through and including the date of this Agreement.

SECTION 5. Reaffirmation of Guarantees and Security Interests. Each Loan Party
hereby acknowledges its receipt of a copy of this Agreement and its review of
the terms and conditions of this Agreement and consents to the terms and
conditions of this Agreement. Each Loan Party hereby (a) affirms and confirms
its guarantees, pledges, grants and other undertakings under the Credit
Agreement and the other Loan Documents to which it is a party and (b) agrees
that (i) each Loan Document to which it is a party shall continue to be in full
force and effect and (ii) all guarantees, pledges, grants and other undertakings
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties (as defined in the Guarantee and Collateral
Agreement).

SECTION 6. Expenses; Indemnity; Damage Waiver. Section 9.05 of the Credit
Agreement is hereby incorporated, mutatis mutandis, by reference as if such
Section was set forth in full in this Agreement.

SECTION 7. Release. The Borrower and each Subsidiary Guarantor (each, on behalf
of itself and its Subsidiaries and Affiliates) and their respective
successors-in-title, legal representatives and assignees and, to the extent the
same is claimed by right of, through or under the Borrower or any Subsidiary
Guarantor, for their past, present and future employees, agents,
representatives, officers, directors, shareholders, and trustees (each, a
“Releasing Party” and collectively, the “Releasing Parties”), does hereby
remise, release and discharge, and shall be deemed to have forever remised,
released and discharged, the Administrative Agent, the Collateral Agent, the
Issuing Bank and the Lenders, and the Administrative Agent’s, the Collateral
Agent’s, the Issuing Bank’s and each Lender’s respective successors-in-title,
legal representatives and assignees, past, present and future officers,
directors, shareholders, trustees, agents, employees, consultants, experts,
advisors, attorneys and other professionals and all other persons and entities
to whom any of the foregoing would be liable if such persons or entities were
found to be liable to any Releasing Party, or any of them (collectively
hereinafter the “Lender Parties”), from any and all manner of action and
actions, cause and causes of action, claims, charges, demands, counterclaims,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, damages, judgments, expenses,
executions, liens, claims of liens, claims of costs, penalties, attorneys’ fees,
or any other compensation, recovery or relief on account of any liability,
obligation, demand or cause of action of whatever

--------------------------------------------------------------------------------

nature, whether in law, equity or otherwise (including, without limitation,
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages payable to third parties), whether known or unknown, fixed or
contingent, joint and/or several, secured or unsecured, due or not due, primary
or secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore accrue against any of the Lender Parties, whether held in a personal
or representative capacity, and which are based on any act, fact, event or
omission or other matter, cause or thing occurring at or from any time prior to
and including the date hereof in any way, directly or indirectly arising out of,
connected with or relating to this Agreement or any other Loan Document and the
transactions contemplated thereby, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing.

SECTION 8. Waiver. The Lenders party hereto constituting the Required Lenders
hereby waive the Potential Default that have occurred or may occur, and agree
that the Potential Default shall not be deemed a Default or an Event of Default.

 

5



SECTION 9. Effect on the Credit Agreement.

(a) Except as specifically amended or waived by this Agreement, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

(b) Except as specifically waived by this Agreement, the execution, delivery and
performance of this Agreement shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of any Agent or Lender
under any Loan Document.

(c) The parties hereto expressly acknowledge that it is not their intention that
this Agreement or any of the other Loan Documents executed or delivered pursuant
hereto constitute a novation of any of the obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, but a modification
thereof pursuant to the terms contained herein.

(d) From and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended and waived by this Agreement.

(e) This Agreement is, and shall be deemed to be, a Loan Document.

SECTION 10. Miscellaneous.

(a) Amendment, Modification and Waiver. This Agreement may not be amended nor
may any provision of this Agreement be waived except pursuant to a writing
signed by each of the parties hereto.

(b) Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter of this Agreement and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter of this Agreement.

(c) Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

(d) Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any

--------------------------------------------------------------------------------

such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower, its Subsidiaries or any of their respective properties in the courts
of any jurisdiction.

 

6



(e) Waiver of Objection to Venue and Forum Non Conveniens. Each party hereto
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(f) Consent to Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01 of the Credit Agreement. Nothing in any Loan Document shall affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

(h) Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
in this Agreement and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

(i) Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective. Delivery of an executed signature
page to this Agreement by facsimile (or other electronic) transmission shall be
as effective as delivery of a manually signed counterpart of this Agreement.

(j) Headings. The headings of this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning of this Agreement.

[Remainder of this page intentionally left blank]

 

7



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

AAC HOLDINGS, INC., as the Borrower

 

 

--------------------------------------------------------------------------------

By: 

 

/s/ Andrew McWilliams

 

 

Name:  Andrew McWilliams

 

 

Title:    Chief Financial Officer

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 

 

AMERICAN ADDICTION CENTERS, INC.

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

FORTERUS HEALTH CARE SERVICES, INC.
SAN DIEGO ADDICTION TREATMENT CENTER, INC.

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

AAC HEALTHCARE NETWORK, INC.

 

 

By: 

 

AAC Holdings, Inc. its sole stockholder

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

AAC LAS VEGAS OUTPATIENT CENTER, LLC

AAC DALLAS OUTPATIENT CENTER, LLC ADDICTION LABS OF AMERICA, LLC

 

 

By: 

 

American Addiction Centers, Inc. its sole member

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

--------------------------------------------------------------------------------

 

[Signature Page to Amendment and Waiver No. 1 to Credit Agreement]



 

 

 

THE ACADEMY REAL ESTATE, LLC

 

 

By: 

 

Behavioral Healthcare Realty, LLC, its sole member

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

RECOVERY BRANDS, LLC

 

 

By: 

 

Referral Solutions Group, LLC, its sole member

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

 

 

 

 

REFERRAL SOLUTIONS GROUP, LLC

 

 

By: 

 

Sober Media Group. LLC, its sole member

 

 

 

 

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

[Signature Page to Amendment and Waiver No. 1 to Credit Agreement]



 

 

 

BHR GREENHOUSE REAL ESTATE, LLC

BHR OXFORD REAL ESTATE, LLC

GREENHOUSE TREATMENT CENTER, LLC

CONCORDE TREATMENT CENTER, LLC

RECOVERY FIRST OF FLORIDA, LLC

RI-CLINICAL SERVICES, LLC

--------------------------------------------------------------------------------

NEW JERSEY ADDICTION TREATMENT CENTER, LLC

BEHAVIORAL HEALTHCARE REALTY, LLC

CONCORDE REAL ESTATE, LLC

BHR ALISO VIEJO REAL ESTATE, LLC

BHR RINGWOOD REAL ESTATE, LLC

OXFORD TREATMENT CENTER, LLC

SOBER MEDIA GROUP, LLC

RIVER OAKS TREATMENT CENTER, LLC

LAGUNA TREATMENT HOSPITAL, LLC

SOLUTIONS TREATMENT CENTER, LLC

OXFORD OUTPATIENT CENTER, LLC

SAGENEX DIAGNOSTICS LABORATORY, LLC

 

 

By:

 

/s/ Andrew McWilliams

Name:

 

Andrew McWilliams

Title:

 

Chief Financial Officer

[Signature Page to Amendment and Waiver No. 1 to Credit Agreement]



 

 

 

SAN DIEGO PROFESSIONAL GROUP, P.C.

PALM BEACH PROFESSIONAL GROUP, PROFESSIONAL CORPORATION

LAS VEGAS PROFESSIONAL GROUP-

CALARCO, P.C.

GRAND PRARIE PROFESSIONAL GROUP,

P.A.

OXFORD PROFESSIONAL GROUP, P.C. PONTCHARTRAIN MEDICAL GROUP, A PROFESSIONAL
CORPORATION

 

 

By: 

 

/s/ Mark A. Calarco, D.O.

 

 

 

 

Name:

 

Mark A. Calarco, D.O.

Title:

 

 

[Signature Page to Amendment and Waiver No. 1 to Credit Agreement]



 

 

 

ADCARE, INC.

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name: 

 

Andrew McWilliams

 

 

 

 

--------------------------------------------------------------------------------

Title: 

 

Chief Financial Officer

 

 

 

 

ADCARE HOSPITAL OF WORCESTER, INC.

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name: 

 

Andrew McWilliams

 

 

 

 

Title: 

 

Chief Financial Officer

 

 

 

 

GREEN HILL REALTY CORPORATION

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name: 

 

Andrew McWilliams

 

 

 

 

Title: 

 

Chief Financial Officer

 

 

 

 

LINCOLN CATHARINE

REALTY CORPORATION

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name: 

 

Andrew McWilliams

 

 

 

 

Title: 

 

Chief Financial Officer

 

 

 

 

ADCARE RHODE ISLAND, INC.

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name: 

 

Andrew McWilliams

 

 

 

 

Title: 

 

Chief Financial Officer

 

 

 

 

TOWER HILL REALTY, INC.

 

 

By: 

 

/s/ Andrew McWilliams

 

 

 

 

Name: 

 

Andrew McWilliams

 

 

 

 

Title: 

 

Chief Financial Officer

[Signature Page to Amendment and Waiver No. 1 to Credit Agreement]



 

 

 

 

 

--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

By: 

 

/s/ Didier Siffer

 

 

Name:

 

Didier Siffer

 

 

Title:

 

Authorized Signatory

 

 

By:

 

/s/ Bryan J. Matthews

 

 

Name:

 

Bryan J. Matthews

 

 

Title:

 

Authorized Signatory

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

By:

 

/s/ Didier Siffer

 

 

Name:

 

Didier Siffer

 

 

Title:

 

Authorized Signatory

 

 

By:

 

/s/ Bryan J. Matthews

 

 

Name:

 

Bryan J. Matthews

 

 

Title:

 

Authorized Signatory

[Signature Page to Amendment No. 1 to Credit Agreement]



 

 

 

 

 

LENDER:

 

BRIGHTWOOD CAPITAL FUND III HOLDINGS SPV-2, LLC

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS III, LLC, as its Manager

 

 

By: 

 

/s/ Phil Daniele

      

 

Name:

 

Phil Daniele

 

 

Title:

 

Chief Risk Officer

 

 

By: 

 

/s/ Sengal Selassie

      

 

Name:

 

Sengal Selassie

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

BRIGHTWOOD CAPITAL FUND III-U, LP

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS III, LLC, as its Manager

 

 

By: 

 

/s/ Phil Daniele

      

 

Name:

 

Phil Daniele

--------------------------------------------------------------------------------

 

 

Title:

 

Chief Risk Officer

 

 

By: 

 

/s/ Sengal Selassie

      

 

Name:

 

Sengal Selassie

 

 

Title:

 

Managing Member

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

BRIGHTWOOD CAPITAL FUND IV, LP

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS IV, LLC, its General Partner

 

 

By: 

 

/s/ Phil Daniele

 

 

Name: Phil Daniele

 

 

Title: Chief Risk Officer

 

 

 

 

 

 

By: 

 

/s/ Sengal Selassie

 

 

Name: Sengal Selassie

 

 

Title: Managing Member

 

 

 

 

BRIGHTWOOD CAPITAL OFFSHORE FUND IV, LP

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS IV, LLC, its General Partner

 

 

By: 

 

/s/ Phil Daniele

 

 

Name: Phil Daniele

 

 

Title: Chief Risk Officer

 

 

 

 

 

 

By: 

 

/s/ Sengal Selassie

 

 

Name: Sengal Selassie

 

 

Title: Managing Member

 

 

 

 

BRIGHTWOOD CAPITAL OFFSHORE FUND IV-U, LP

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS IV, LLC, its General Partner

 

 

By: 

 

/s/ Phil Daniele

 

 

Name: Phil Daniele

 

 

Title: Chief Risk Officer

 

 

 

 

 

 

By: 

 

/s/ Sengal Selassie

 

 

Name: Sengal Selassie

--------------------------------------------------------------------------------

 

 

Title: Managing Member

 

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

BRIGHTWOOD CAPITAL CO-INVEST FUND, LP

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS IV, LLC, its General Partner

 

 

By:

 

/s/ Phil Daniele

 

 

Name: Phil Daniele

 

 

Title: Chief Risk Officer

 

 

 

 

 

 

By:

 

/s/ Sengal Selassie

 

 

Name: Sengal Selassie

 

 

Title: Managing Member

 

 

 

 

BRIGHTWOOD CAPITAL FUND IV HOLDINGS SPV-2, LLC

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS IV, LLC, its General Partner

 

 

By:

 

/s/ Phil Daniele

 

 

Name: Phil Daniele

 

 

Title: Chief Risk Officer

 

 

 

 

 

 

By: 

 

/s/ Sengal Selassie

 

 

Name: Sengal Selassie

 

 

Title: Managing Member

 

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

BRIGHTWOOD CAPITAL FUND IV-U, LP

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS IV, LLC, its General Partner

 

 

By:

 

/s/ Phil Daniele

 

 

Name: Phil Daniele

 

 

Title: Chief Risk Officer

 

 

 

 

 

 

By: 

 

/s/ Sengal Selassie

 

 

Name: Sengal Selassie

 

 

Title: Managing Member

 

 

 

 

--------------------------------------------------------------------------------

BRIGHTWOOD CAPITAL OFFSHORE FUND IV HOLDINGS SPV-2, LLC

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS IV, LLC, its General Partner

 

 

By:

 

/s/ Phil Daniele

 

 

Name: Phil Daniele

 

 

Title: Chief Risk Officer

 

 

 

 

 

 

By: 

 

/s/ Sengal Selassie

 

 

Name: Sengal Selassie

 

 

Title: Managing Member

 

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

BRIGHTWOOD FUND III STATIC 2018-1, LLC,

 

BY: BRIGHTWOOD CAPITAL FUND MANAGERS III, LLC, as its Manager

 

 

By: 

 

/s/ Phil Daniele

 

 

Name: Phil Daniele

 

 

Title: Chief Risk Officer

 

 

 

 

 

 

By: 

 

/s/ Sengal Selassie

 

 

Name: Sengal Selassie

 

 

Title: Managing Member

 

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

LENDER:

 

HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD.

 

 

By:

 

HG Vora Capital Management, LLC, in its capacity as investment adviser

 

 

 

 

 

 

By: 

 

/s/ Gary Moross

 

 

Name: Gary Moross

 

 

Title:   Partner

 

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

LENDER:

 

--------------------------------------------------------------------------------

MAIN STREET CAPITAL CORPORATION

 

 

By:

 

/s/ Nicholas T. Meserve

 

 

Name: Nicholas T. Meserve

 

 

Title:   Managing Director

 

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

LENDER:

 

I-45 SPV LLC

 

 

By:

 

/s/ Nicholas T. Meserve

 

 

Name: Nicholas T. Meserve

 

 

Title:   Manager

 

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

LENDER:

 

HMS FUNDING I LLC

 

BY:  HMS INCOME FUND, INC.

       ITS DESIGNATED MANAGER

 

 

By:

 

/s/ Alejandro Palomo

 

 

Name: Alejandro Palomo

 

 

Title:   Authorized Agent

 

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

 

 

LENDER:

 

CQS CREDIT MULTI ASSET FUND, A SUB-FUND OF CQS GLOBAL FUNDS (IRELAND) PLC

 

 

By: 

 

/s/ Atholl Wilton

 

 

Name:

 

Atholl Wilton

 

 

Title:

 

Authorised Signatory

 

CQS AIGUILLE DU CHARDONNET MF S.C.A.
SICAV-SIF

 

 

By: 

 

/s/ Atholl Wilton

 

 

Name:

 

Atholl Wilton

 

 

Title:

 

Authorised Signatory

 

GRACECHURCH OPPORTUNITIES FUND LIMITED

--------------------------------------------------------------------------------

 

 

By: 

 

/s/ Atholl Wilton

 

 

Name:

 

Atholl Wilton

 

 

Title:

 

Authorised Signatory

 

CQS DEDICATED MULTI STRATEGY FUND LIMITED

 

 

By: 

 

/s/ Atholl Wilton

 

 

Name:

 

Atholl Wilton

 

 

Title:

 

Authorised Signatory

AAC – Credit Agreement Amendment and Waiver No. 1



 

 

 

 

 

LENDER:

 

CAPITAL SOUTHWEST CORPORATION

 

 

By: 

 

/s/ Josh Weinstein

 

 

Name:

 

Josh Weinstein

 

 

Title:

 

MD

AAC – Credit Agreement Amendment and Waiver No. 1